BUSSEY Presiding Judge.
Billy Gene Peters, hereinafter referred to as defendant, was charged in the District Court of Oklahoma County with the offense of Burglary in the Second Degree After Former Conviction of a Felony. The defendant plead guilty to the offense of Burglary in the Second Degree and was sentenced to seven (7) years imprisonment and from said judgment and sentence a timely appeal has been perfected to this Court.
Defendant was charged with the burglary of the Industrial Uniform Building in Oklahoma City. He, with counsel, entered a plea of guilty on September 11, 1969, and was sentenced to seven years imprisonment. At that time he informed the Court that he did not want to appeal but later changed his mind and elected to appeal.
We have carefully examined the record and find that the defendant, with counsel, voluntarily entered his plea of guilty with knowledge of the consequences of such plea and that the defendant was in fact guilty of the offense. We further find that the trial court had jurisdiction of the person, subject matter and authority under law to pronounce the judgment and sentence imposed. For the reasons above set forth, the judgment and sentence appealed from is affirmed.